Citation Nr: 0610170	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-09 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
November 1969.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied entitlement to TDIU.  

In October 2004, subsequent to issuance of the statement of 
the case (SOC), the Board received a letter from a friend of 
the veteran regarding his level of disability.  This evidence 
was not accompanied by a waiver of RO consideration.  See 
38 C.F.R. § 20.1304 (2005).  As the benefit sought on appeal 
has been granted, the Board finds that the veteran is not 
prejudiced by consideration of the merits of the claim 
without a waiver of initial RO consideration.  See 38 C.F.R. 
§ 20.1102 (2005).  


FINDINGS OF FACT

1.  Service connection is currently in effect for psoriatic 
arthritis with scoliosis of the dorsolumbar spine, evaluated 
as 40 percent disabling; psoriasis of the scalp, trunk, and 
left middle toe, evaluated as 30 percent disabling; psoriatic 
arthritis of the right hand, evaluated as 10 percent 
disabling; psoriatic arthritis of the left hand, evaluated as 
10 percent disabling; psoriatic arthritis of the left foot, 
evaluated as 10 percent disabling; psoriatic arthritis of the 
right foot, evaluated as 10 percent disabling; and anxiety 
neurosis associated with skin condition and arthritis, 
evaluated as 10 percent disabling.  The combined service 
connected disability evaluation is 80 percent.  

2.  All of the veteran's service connected disabilities share 
a common etiology, resulting in a single combined evaluation 
of 80 percent.  

3.  The veteran has a college education and occupational 
experience as a survey crew member and landscaper.  He last 
worked full time in November 1989.  

4.  The veteran is unable to obtain and sustain gainful 
employment because of his service-connected disabilities.  


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.17, 4.19 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case, further assistance or notice is unnecessary to 
aid the veteran in substantiating his claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The first four elements have been satisfied and, 
although the veteran has not received notice as to the 
assignment of an effective date for TDIU, such notice is not 
required because the effective date is not being set in this 
decision, but will be set by the RO in a future decision.  
The veteran is therefore not prejudiced by the lack of this 
element of notice.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

II.  Legal Analysis

A total disability rating for compensation purposes will be 
assigned on the basis of individual unemployability, that is, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2005).  

In such an instance, if there is only one such disability, it 
must be rated at 60 percent or more; if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.  For 
the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered one disability:  (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  Id.  

When an individual fails to meet the percentage requirements 
for TDIU set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  Here, the veteran does meet the threshold 
for schedular consideration since the combined service 
connected disability rating of 80 percent is from a common 
etiology.  38 C.F.R. § 4.16(a).  In the alternative, the 
veteran also has a single service connected disability rated 
at 40 percent and a combined disability evaluation in excess 
of 70 percent.  38 C.F.R. § 4.16(a).  Thus, the Board need 
not address whether the veteran is unemployable by reason of 
his service connected disabilities on an extraschedular 
basis.  Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. 
§ 4.16(b).  

The question, then, becomes whether these disabilities have 
rendered the veteran unable to secure or follow a 
substantially gainful occupation.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  See 
Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. 
§§ 3.341(a), 4.19.   

Substantially gainful employment is that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  This suggests a living wage.  Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  

Marginal employment shall not be considered substantially 
gainful employment.  Marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned income exceeds 
the poverty threshold.  Consideration shall be given to all 
claims as to the nature of the employment and the reason for 
the termination.  38 C.F.R. § 4.16(a).  

On VA examination in February 1979, the veteran reported that 
he had worked mostly in forestry or carpentry.  He was 
currently unemployed, but attending college.

In his claim for TDIU filed in April 2002, the veteran 
reported that he had worked from 1981 to 1989 on a survey 
crew and that he had last been employed full-time in November 
1989.  He reported his total earned income for the past 12 
months to be $3,000 and his current monthly earned income 
from employment to be $950.  He reported that he had a 
college education.  

The veteran has consistently reported that he works part-time 
as a self-employed landscaper.  At an RO hearing in October 
1997 regarding his claim for service connection for 
scoliosis, the veteran reported that he started doing 
landscaping after he was laid off from working as a surveyor.  
The veteran stated that he altered his work based on his back 
disability.  He stated that he was working less because of 
his disability, currently about 4 or 5 hours a day.  

At a September 1998 VA examination the veteran reported that 
he was working half days as a landscaper.  At VA examination 
in November 2001 the veteran stated that he was a landscaper 
but that he was only able to work 3 or 4 hours a day because 
of his back condition.  

During VA outpatient treatment in March 2002 the veteran 
reported he was only able to work 4 hours a day secondary to 
back pain.  This is the most recent evidence regarding the 
veteran's ability to work prior to his April 2002 TDIU claim.  

On his claim, the veteran reported monthly earned income of 
$950.  This equates to annual income of $11,400.  The current 
poverty threshold is $9,800.  71 Fed. Reg. 3848-01 (Jan. 24, 
2006).  Thus, the veteran's employment at the time of his 
claim was more than marginal employment because his earned 
income was above the poverty threshold.  

VA outpatient treatment records submitted since April 2002 
indicate that the veteran has continued to do some work as a 
landscaper.  At a VA examination in March 2003 to evaluate 
his back, the veteran reported that he had worked 40 hours a 
week five years earlier, but had to reduce this time, and was 
currently working about 2 hours a day for a total of up to 10 
to 15 hours a week.  In regard to the effect of the veteran's 
back disability on his ability to work, the examiner opined 
that it was unlikely that the veteran would be able to work 
at a higher level than that at which he was currently 
performing, and that it was anticipated that his condition 
would deteriorate with the aging process.  

The earned income reported on the April 2002 claim 
contemplated working about 4 hours a day, as indicated at the 
March 2002 treatment report.  However, the March 2003 VA 
examination verifies that the veteran's condition had 
worsened to the point where he was limited to about half of 
the time he had worked previously.  

VA outpatient treatment records subsequent to this VA 
examination confirm that the veteran continues to do some 
landscaping work, which is limited by his disability.  

An April 2003 treatment report indicates that the veteran 
could work about 2 to 4 hours, but reports after this date do 
not indicate hours spent working.  Therefore, the most recent 
evidence indicates that the veteran can work about 2 hours a 
day.  

When the reported income from April 2002 is halved to reflect 
current ability to work, about 2 hours as opposed to about 4 
hours, the monthly earned income is $475, for an annual 
income of $5,700.  Even if the monthly income were altered to 
reflect 3 hours spent working a day, the annual income would 
still be below the poverty threshold, at $8,550.  

Because the revised monthly income is below the poverty 
threshold, the veteran's work constitutes only marginal 
employment.  See 38 C.F.R. § 4.17(a) (Marginal employment at 
odd jobs will not be considered incompatible with a 
determination of unemployability).  Although the veteran has 
a college degree, he has always been employed in jobs 
requiring physical exertion.

The VA examiner opined that the veteran would not be able to 
work at a more intense level than this marginal employment, 
thus, considering that this is the field in which the veteran 
has been employed for over 15 years, and resolving all doubt 
in favor of the veteran, the Board finds that the veteran is 
unable to secure or follow a substantially gainful occupation 
and the evidence supports the award of TDIU.  38 U.S.C.A. 
§ 5107(b) (West 2002).  



ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is granted.    




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


